*596
ORDER

PER CURIAM.
Terry Edwards (“appellant”) appeals from an adult abuse judgment awarding Sybil Harris (“respondent”) an order of protection. On November 2, 2000, appellant was ordered not to stalk, abuse or threaten to abuse, molest or disturb the peace of respondent, and was also ordered not to enter the premises of 12268 Trail Oaks, Florissant, Missouri. Appellant was further ordered to pay $867.00 in monthly mortgage payments and attorneys’ fees. Appellant raises three points on appeal. Appellant contends that the trial court erred in enjoining him from entering the premises, ordering him to pay part of the mortgage payments, and prohibiting him from transferring, encumbering or otherwise disposing of the premises. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. An extended opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).